                  IN THE UNITED STATES DISTRICT COURT FOR
                   THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

JOYCE WALKER                                                                    PLAINTIFF


V.                                         CIVIL ACTION NO.: 4:18-cv-216-DMB-JMV


SUNFLOWER COUNTY, MISSISSIPPI;
GLENN H. DONALD, INDIVIDUALLY AND IN HIS
OFFICAL CAPACITY AS A MEMBER OF THE SUNFLOWER BOARD OF
SUPERVISORS; GLORIA MCINTOSH, CHANCERY CLERK OF SUNFLOWER
COUNTY, MISSISSIPPI AND SUNFLOWER COUNTY ADMINISTRATOR,
INDIVIDUALLY AND IN HER OFFICIAL CAPACITY
AND JOHN DOES, X, Y AND Z                         DEFENDANTS
                  ORDER AMENDING CASE MANAGEMENT ORDER

        THIS DAY, THIS CAUSE came on to be heard on the Joint Oral Motion of the Parties

 to Extend the Discovery and Motion Deadlines in the above referenced matter, and this Court

 being fully advised in the premises, finds that there is good cause for the requested extensions,

 and this Court is of the opinion that the Motion is well taken and should be granted by this Court.

       IT IS, THEREFORE, ORDERED that the discovery deadline is extended to

September 20, 2019.

        IT IS FURTHER ORDERED that the dispositive and Daubert motions deadline

is extended to October 2, 2019.

        All other dates and deadlines in the Case Management Order entered in this case

shall remain the same unless later amended by this Court.

        SO ORDERED this, the 29th day of August, 2019.

                                            /s/ Jane M. Virden
                                            U. S. MAGISTRATE JUDGE
